Citation Nr: 1020841	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-26 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran had a period of honorable military service in the 
Army from November 1969 to July 1971.  He also had a 
subsequent period of Navy service from February 1974 to 
December 1974.  In a decision dated in March 2007 the 
Veteran's Naval service was determined to be dishonorable for 
VA purposes and that decision was not appealed.  

The instant claim comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Portland, Oregon in March 2007.  This 
matter came to the Board from the RO in Indianapolis, 
Indiana.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO.  However, the Veteran failed to 
appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  Similarly, while the 
Veteran also had previously requested a hearing before a 
decision review officer (DRO) at the RO, he failed to show up 
for that hearing as well. 


FINDING OF FACT

The evidence does not show that a bilateral foot disorder is 
due to a disease or injury that occurred during the Veteran's 
period of honorable military service.  Arthritis was not 
shown within one year following separation from service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by, the Veteran's military service, and arthritis may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.

In this case, the Veteran was sent a letter by the Portland 
RO in July 2006 which informed him of VA's duty to assist him 
with obtaining evidence in support of his claim.  This letter 
also explained what the evidence needed to show in order to 
establish service connection for a claimed disability and 
explained the manner whereby VA assigns disability ratings 
and effective dates for service connected disabilities.  

In addition to its duty to assist the claimant, VA also must 
make reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of 
record service treatment records, service personnel records, 
VA treatment records, private treatment records, and written 
submissions by the Veteran.  

The Veteran was not afforded a VA examination with respect to 
this claim.  In this regard, the Board notes that VA is 
required to provide a medical examination or medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an examination with respect to the appealed issue 
because the record does not contain any competent evidence 
that the Veteran's bilateral foot disorder may be associated 
with his military service or with a service connected 
disability.  

For the reasons set forth above, the Board concludes that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran claims that he has a bilateral foot disorder that 
resulted from an injury that he incurred during basic 
training in his first period of service.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in, or caused by, 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran's service treatment records from his period of 
honorable service in the Army do not show any complaints of, 
or treatment for, a foot disorder.  They do not show that the 
Veteran was treated for an injury to his feet at any time.  
He was treated for a sprained ankle in 1970 and for a left 
ankle injury in May 1971 but there was no mention of any 
injury to the feet associated with these injuries.  The 
Veteran's separation examination does not note any defects of 
the feet or injury to the Veteran's feet.  Clinical 
evaluation was normal.

The entry examination for his period of service in the Navy 
notes the presence of pes planus.  At clinical evaluation at 
separation from this service no foot disorder was noted.

Private treatment records show that the Veteran complained of 
foot trouble in March 2006.  The possibilities of plantar 
fasciitis or a calcaneal spur were considered, but the 
Veteran's feet did not show any defects or fractures on an x-
ray and he was resultantly diagnosed only with foot pain.

VA treatment records indicate that in May 2006 the Veteran 
complained that his feet hurt for at least a year.  
Thereafter, he clarified that his feet hurt intermittently 
for "many years" and that he believed that this was due to 
a left ankle sprain that occurred in 1969.  He was diagnosed 
with osteoarthritis of the feet.  In October 2006 he 
complained of heel pain that onset eight or nine years 
previously and he was diagnosed with possible plantar 
fasciitis and "exocytosis" of the left rear foot.   He was 
prescribed heel inserts and, subsequently, braces.  

The evidence does not show that the Veteran's disabilities of 
the feet are related to his service.  There is no record of 
any treatment or complaints regarding the feet during his 
honorable service.  Pes planus was noted at the time of 
induction into the Navy, but nothing was mentioned on 
separation.  The next treatment for a foot disorder was 
approximately 25 years after the Veteran's service.  
Moreover, the Veteran did not even allege that his feet hurt 
since service.  Rather, he told a medical provider in October 
2006 that he had tenderness in his heels for approximately 8 
or 9 years.  This is many years after his service.  While the 
Veteran is competent to report his history of heel pain, he 
lacks the credentials necessary to offer an expert opinion as 
to the etiology of his heel pain.  See, e.g. Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).  There is no 
medical evidence linking any of the Veteran's current foot 
problems to his in-service ankle sprain.  Further service 
connection has not been established for any ankle pathology.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a bilateral foot disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


